Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/9/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1:	Claim(s) 1, 2, 4, 10-13 and 20 is/are rejected under 35 U.S.C. 102(a)(1) being anticipated by US 2014/0320657 A1 Han et al.
2:	As for Claim 1, Han et al teaches in Paragraphs [0026 ad 0027] and depicts in Figures 1 and 2 A camera module comprising: a housing (10c); a lens assembly (10b) that is coupled to the housing (10c) and comprises at least one lens; a first circuit board (10) disposed inside the housing (10c); a second circuit board (20) disposed below the first circuit board (10); and a first shield can  (30) disposed in the housing (10c) so as to support the first circuit board (10) and the second circuit board (20), wherein the first shield can (30) comprises a plurality of side walls (the four sides), wherein the plurality of side walls comprises a first side wall, and wherein the first sidewall includes a hole (opening with 110) disposed to overlap the first circuit board (10) or second circuit board (20) in a direction perpendicular to an optical axis direction.
3:	As for Claim 2, Han et al teaches in Paragraphs [0026 ad 0027] and depicts in Figures 1 and 2 wherein the first shield can (30) includes a first circuit board support part (110) protruded toward an inside of the first shield can (30) in order to support the edges of the first circuit board (10), and wherein the first sidewall includes a first hole (opening of 110) disposed on the first circuit board support part.
4:	As for Claim 4, Han et al teaches in Paragraphs [0026 ad 0027] and depicts in Figures 1 and 2 wherein the first shield can (30) includes a second circuit board support part (110 includes portions to support circuit board 20) protruded toward an inside of the first shield can (30) to support an upper surface of the second circuit board (20), wherein the first sidewall includes a third hole (third hole is viewed as the lower hole on the first side of the shield can) disposed to overlap the second circuit board support part in a direction perpendicular to the optical axis direction.
5:	As for Claim 10, Han et al teaches in Paragraph [0034] wherein a first ground part is formed on a side surface of the first circuit board, and the first ground part is in contact with an inner surface of the first shield can.
6:	As for Claim 11, Han et al teaches in Paragraph [0034] wherein a second ground part is formed on a side surface of the second circuit board, and the second ground part is contact with an inner surface of the first shield can.
7:	As for Claim 12, Han et al depicts in Figure 2 wherein the first circuit board and the second circuit board are formed in the same size.
8:	As for Claim 13, Han et al teaches in Paragraph [0013] wherein the first shield can is manufactured with a metal material, and edges of the first circuit board are formed with a ground part electrically grounded to the first shield can.
9:	As for Claim 20, Han et al teaches in Paragraphs [0026 ad 0027] and depicts in Figures 1 and 2 A camera module comprising: a housing (10c); a lens assembly (10b) that is coupled to the housing (10c) and comprises at least one lens; a first circuit board (10) disposed inside the housing (10c); a second circuit board (20) disposed below the first circuit board (10); and a first shield can (30) disposed in the housing (10c) so as to support the first circuit board (10) and the second circuit board (20), wherein the first shield can (30) comprises a first side wall, and wherein the first sidewall includes a hole (110).
Allowable Subject Matter
Claims 3, 5-9, 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
October 25, 2022